UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 07-6135



NAPOLEON O. BOAKYE,

                                               Plaintiff - Appellant,

          versus


ARLINGTON COUNTY SHERIFF’S DEPARTMENT,

                                                Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:06-cv-00331-RBS)


Submitted:   March 22, 2007                 Decided:   March 30, 2007


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Napoleon O. Boakye, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Napoleon O. Boakye appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) complaint without prejudice

for failure to comply with its previous order requiring him to pay

an initial partial filing fee.          We have reviewed the record and

find no reversible error.       Accordingly, we affirm for the reasons

stated by the district court. Boakye v. Arlington County Sheriff’s

Dep’t, No. 2:06-cv-00331-RBS (E.D. Va. filed Dec. 22, 2006 &

entered Dec. 28, 2006). We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented    in   the

materials     before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                      AFFIRMED




                                     - 2 -